 

Case 2:20-cr-00009-Z-BR Document 39 Filed 07/13/20 Page }of1 Ma&gBISTROGT COURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION JUL 13 2020
UNITED STATES OF AMERICA § CLERK, US. DISTRICT COMET
§ By _______— yA
Plaintiff, § Deputy N
§
v. § 2:20-CR-9-Z-BR-(1)
§
ESTEVAN MIGUEL GUADALUPE §
RODRIGUEZ §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 26, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Estevan Miguel Guadalupe Rodriguez filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual Resume,
Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Estevan Miguel Guadalupe Rodriguez was knowingly and voluntarily entered; ACCEPTS the guilty plea
of Defendant Estevan Miguel Guadalupe Rodriguez; and ADJUDGES Defendant Estevan Miguel
Guadalupe Rodriguez guilty of Count One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, July / 3 , 2020.

 

MATAHEW J. KACSMARYK
UNSTED STATES DISTRICT JUDGE
